IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

ALPHONSO JAMES, SR.,                      NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED.

v.                                        CASE NO. 1D16-0355

FL DEPARTMENT OF
CORRECTIONS,

     Appellee.
_______________________________/

Opinion filed September 7, 2016.

An appeal from the Circuit Court for Leon County.
Charles W. Dodson, Judge.

Alphonso James, Sr., pro se, Appellant.

Kenneth S. Steely, General Counsel, Sheron Wells and Barbara Debelius, Assistant
General Counsels, Department of Corrections, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, WETHERELL, and WINSOR, JJ., CONCUR.